Citation Nr: 0102419	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  98-07 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability with degenerative changes and degenerative disc 
disease, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman

INTRODUCTION

The veteran had active service from April 1955 to April 1978.

This appeal arises from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona which continued a 40 percent disability 
evaluation for a low back disability with degenerative 
changes and degenerative disc disease.


FINDING OF FACT

The manifestations of the veteran's low back disability with 
degenerative changes and degenerative disc disease include 
symptoms of limitation of motion and complaints of pain; 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings with little intermittent relief are not 
shown.


CONCLUSION OF LAW

A disability evaluation in excess of 40 percent for low back 
disability with degenerative changes and degenerative disc 
disease is not for assignment.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § Part 4, Code 5293 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability evaluation for 
a low back disability with degenerative changes and 
degenerative disc disease.  The Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist.

Factual Background

A VA examination of the veteran was conducted in August 1997.  
At this time his chief complaint was chronic low back pain 
which was constant.  The pain was aggravated by any sort of 
activity or being on his feet for long periods of time and he 
had pain even during the night.  When it was severe, he could 
feel it down either or both lower extremities "all the way 
to the toes".  When it was severe he also could feel 
numbness down either or both legs.  The examiner noted that 
the veteran did not describe claudication and that it was not 
clear that the pain and numbness at those times were more 
likely to come on with activity than with rest.  He took 
anti-inflammatory drugs without much help and chiropractic 
treatments were of only temporary help.

On examination the veteran walked with a normal pace, 
although he leaned forward slightly.  He was able to get on 
and off the examination table without any problem.  He did 
hesitate as he assumed a supine position and as he rose, but 
he could do this without turning into the decubitus position.  
The appearance of the spine was normal with the exception of 
a slight flattening of the lumbar lordosis.  He followed 
directions in testing mobility of the spine very slowly and 
hesitantly, and with some grunting and complaining.

The veteran's range of lumbar motion included forward flexion 
to 50 degrees, hyperextension to 15 degrees and lateral 
bending to 30 degrees, bilaterally.  The examiner noted that 
most limited was rotation, which was only 40 degrees to the 
right and 30 degrees to the left.  There was slight sciatic 
tenderness, bilaterally.  The veteran described pain with 
straight leg lifting bilaterally at 45 degrees.  Sensation in 
the lower extremities was normal and deep tendon reflexes 
were fully active, and symmetrical.

The impression was chronic low back pain, probably due to 
osteoarthritis.  The examiner noted that the veteran did 
describe some symptoms such as intermittent numbness which 
could be related to spinal stenosis and. for this reason, a 
computerized tomography (CT) scan of the lumbosacral spine 
was requested.
A.R.K., D.C., M.D., in an April 1998 statement, indicated 
that the veteran's lumbar and sciatic symptoms had increased 
in both frequency and intensity and that in the last two 
years, with the advancement of the degenerative process, his 
symptoms had become more constant with an increase in 
severity.  Dr. K. noted that the veteran's ability to move 
around freely had lessened and that the instability of the 
lower back would continue to worsen with time.  In a June 
1998 note Dr. K. indicated that the veteran should be excused 
from jury duty as, with his degenerative disc disease, 
sitting for a long period of time would not be in his best 
interest.

A hearing on appeal was conducted in June 1998.  At this time 
the veteran gave detailed testimony in support of his claim.  
He testified that, as a result of his low back disability, he 
experienced constant pain and daily muscle spasms.  He 
indicated that he could only reach to his knees and limped 
rather than walked.  He requested that another VA medical 
examination be scheduled.

At the time of an August 1998 VA spine examination it 
was noted that a September 1997 CT scan of the lumbar 
spine had shown a minimal disc bulge at L2-3, minimal 
prominence ligamentum flavum L3-4 with minimal disc 
bulge, and apparent central disc herniation at L5-S1.  
An August 1997 X-ray examination of the lumbar spine had 
shown minimal spondylosis.

On examination, there was a slight limp on the right 
with complaint of right low back pain.  There was 
tenderness in the upper and lower lumbar regions, 
bilaterally, in the paralumbar musculature.  There was 
no muscle spasm.  On midline percussion the veteran 
complained of some discomfort in the upper and lower 
lumbar regions.  There was also some tenderness in the 
posterior superior iliac spine region, bilaterally, and 
left mid-buttock region but not the right.  The deep 
tendon reflexes were active and symmetric, bilaterally.  
Straight leg raising was positive on the right at 60 
degrees with a complaint of discomfort in his right 
thigh on the left was positive at 70 degrees.

Another VA examination of the veteran was conducted in April 
1999.  The examiner indicated that the CT scan in September 
1997 had demonstrated an L2-3 minimal disc bulge to the left, 
with no impingement on nerve root.  At L3-4, there was 
minimal prominence of the ligamentum flavum, abutting the 
thecal sac and that there was minimal concentrically inferior 
disc bulge, L3-4, with no nerve root impingement.  At L4-5, 
there was no problem, and at L5-S1, there was a central disc 
herniation abutting the anterior aspect of the thecal sac.  
The study did not show any evidence of spinal stenosis.

The veteran continued to indicate that he had chronic, 
constant low back pain.  There is no radiation of the pain, 
but he continued to state that it gave him a feeling of 
numbness down into his thighs and lower extremities.  The 
examiner noted the veteran, in fact, complained of pain from 
his neck to his tailbone.  He stated that any sort of 
movement made it worse.  Asked specifically what he normally 
would be doing that he could not now do, he stated that he 
could not work on a vehicle because he could not do the 
crawling or getting on his back, and that he could not hunt 
and fish.  He also stated that he often had to use his arms 
to get up and down out of a chair.  He was able to do all 
self-care activities, including getting in and out of the 
shower or tub.  He was able to squat and to use the stairs.

With reference to fatigability, the veteran stated that he 
could not sustain activity, such as standing for long 
periods.  He also stated that sitting for long periods of 
time bothered him.  He wore a back brace "most of the 
time."  He did not allege actual numbness, just the 
sensation of his legs being numb.

The veteran came in wearing a back brace under his clothing.  
He walked slowly and deliberating, but the gait was not 
antalgic.  The calf measurements were equal and there was no 
evidence of any muscle wasting or weakness.  He was able to 
heel walk.  He would not hop.  He could not toe walk and, 
when asked why, he referred to a sore right foot.  He was 
able to one-half squat and was able to tandem walk without 
assistance, although he wavered, demonstrating that he was 
off-balance.  Lumbar lordosis was preserved and the 
appearance of the spine was otherwise normal.  There was 
tenderness in the lumbar area, but no muscle spasm was 
evident.

The veteran was able to forward flex to 60 degrees, extend to 
10 degrees, lateral bend to 20 degrees to the left and 15 
degrees to the right, and rotation was to 45 degrees, 
bilaterally.  He indicated back pain with straight leg 
raising at 45 degrees on the right and 70 degrees on the 
left.  The deep tendon reflexes were intact, including both 
ankles and knees.  He moved slowly, but he assumed the supine 
position, and again arose from the supine position, without 
having to assume the decubitus position, and without 
assistance.

After the exam, the veteran dropped change from his pocket, 
and indicated he could not get to the floor to pick this up 
without getting on his knees, and this was done for him.  
However, even though he demonstrated discomfort when he was 
putting on his socks, he was able to do so, and he was also 
able to bend forward enough to use a shoe horn to put on his 
shoes.  The impression included chronic low back pain, with 
some mild disc disease as described above with the 
computerized tomography scan of 1997.

VA outpatient treatment records reflect that in October 1999 
the veteran stated that he was having pain in the lumbar area 
which radiated to the sacroiliac joint with pain and numbness 
down both lower extremities.  There was pain in the back on 
straight leg raising and tenderness on the lateral edges of 
the feet.  In February 2000 his gait was positive for 
spasticity and during that month it was reported that he 
stated that, on a scale from one to ten, his pain was a nine.

At the time of a March 2000 VA orthopedic examination it was 
noted that the veteran entered the room using a cane on the 
left.  He stated that he got this on his own and it was not 
prescribed for him, nor was he instructed in its usage.  He 
stated he used it "to take pressure off the lower back."  
He occasionally switched to using it in the right hand when 
he thought it was necessary.  Currently, the low back hurt 
all the time and the pain went down both lateral thighs and 
legs down to the feet and he pointed to those areas.  He had 
numbness in both lower extremities most of the time, in this 
distribution.  Coughing and sneezing did not aggravate the 
pain.

The veteran went to a chiropractor occasionally for treatment 
of this condition and got temporary relief.  He took Darvocet 
daily, the Darvocet having been prescribed, however for 
headaches.  When asked about weakness and fatigability in the 
lower back, he stated yes and related these to pain.  As for 
incoordination, he had an occasional limp on the right, 
occasional limp on the left, depending on which side of his 
lower back was hurting more at the time.  Pain was present on 
normal and repeated use.

On examination, ambulation was with a cane in the left hand 
and the veteran had a slight limp on the left.  There was 
some tenderness to palpation about the left upper thoracic 
parathoracic musculature and the mid left lumbar 
paravertebral musculature.  On the right, there was slight 
plus tenderness of the parathoracic and paralumbar 
musculature and there was also some tenderness of the left 
mid-buttock.  There was some complaint of pain on midline 
percussion, upper thoracic plus lumbar spine region.  There 
was no muscle spasm anywhere.

The deep tendon reflexes were two plus and symmetric, 
bilaterally.  On seated straight leg raising on the right the 
veteran complained of right low back pain at 80 degrees and 
on the left he complained of left low back pain at 70 
degrees.  Sensory exam to pinwheel was normal in both lower 
extremities.  The range of motion of the thoracolumbar spine 
included flexion to 70 degrees, extension to 20 degrees, side 
bending to the right to 20 degrees and to the left to 25 
degrees, all with some complaint at the terminal degrees.  
The diagnosis was lumbar spine with mild degenerative joint 
disease.  Functional impairment was rated as mild, with 
essentially negligible loss of range of motion of the 
thoracolumbar spine in degrees as compared to normal for his 
age. 

The VA also conducted a neurologic examination in March 2000.  
The veteran's low back pain was accompanied by shooting pains 
down both legs with numbness which was intermittent and deep 
in both legs with occasional tendency for the legs to shake.  
Numbness was also intermittent on the outside of the feet and 
was accompanied by pain in the same distribution.  He stated 
that he was stiff and the back was painful in the mornings.  
He was unable to improve this by walking.  He stated both 
legs felt somewhat weak.

Examination revealed restricted straight leg raising to 30 
degrees, bilaterally, in the seated position and about the 
same in the supine position.  Triple flexion, however, 
produced pain in the low back and abduction of the legs 
produced pain referable to the posterior hip areas and the 
back.  There was tenderness at L4-5 and L5-S1.

Mild weakness was noted on dorsiflexion of the right ankle 
and there was moderate weakness of dorsiflexion, eversion and 
inversion of the left foot and toes.  However, reflexes were 
found to be present at the ankles and knees and were 
symmetric.  Plantar response was flexor.  There was decreased 
pin prick over the lateral portion of both feet.  No atrophy 
or fasciculations was noted.

Following an electromyogram (EMG) and a nerve conduction 
study, conducted in March 2000, the physician who conducted 
the March 2000 neurologic examination indicated that the EMG 
and nerve conduction study did not show root disease 
sufficient to produce denervation.  It was noted that there 
was no loss of reflexes and no laboratory abnormality found.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2000) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of the disability in question.  The Board has 
identified nothing in this historical record which suggests 
that the current evidence of record is not adequate to fairly 
determine the rating to be assigned for this disability.  
Moreover, the Board has concluded that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical history and findings pertaining to 
this disability.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's service-connected low back disability 
with degenerative changes and degenerative disc disease is 
currently rated as 40 percent disabling under Diagnostic Code 
5293.  A 60 percent disability evaluation is for assignment 
where intervertebral disc syndrome is pronounced; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain on motion and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to site of the diseased disc, little intermittent relief.  A 
40 percent evaluation is for assignment where it is severe 
with recurring attacks and with intermittent relief.

The Board finds that the evidence of record does not 
establish a level of disability relative to the veteran's low 
back disability with degenerative changes and degenerative 
disc disease sufficient to warrant a disability evaluation of 
60 percent.  Applying the applicable case law, statutes and 
regulations to the particular facts of this case, the Board 
first notes that the VA examinations show that the range of 
motion of the lumbar spine was limited.  However, on repeated 
examinations the deep tendon reflexes were active and there 
were no muscle spasms.  While he did complain of pain and 
intermittent numbness in March 2000, testing did not show 
root disease sufficient to produce denervation and it was 
reported that there was no loss of reflexes.

Given the nature and severity of the pertinent 
symptomatology, a disability evaluation in excess of 40 
percent evaluation under Code 5293 is not appropriate for the 
veteran's service-connected low back disability with 
degenerative changes and degenerative disc disease.  38 
U.S.C.A. § 1155; 38 C.F.R. § Part 4, Code 5293.  We have 
considered the doctrine of reasonable doubt but the evidence 
is not evenly balanced and that doctrine is not for 
application.  38 U.S.C.A. § 5107.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as any 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2000).
ORDER

An increased evaluation for low back disability with 
degenerative changes and degenerative disc disease is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

